Citation Nr: 1300777	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-51 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1967 and from October 1967 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a March 2009 rating decision by the RO in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2012.  A transcript of the hearing is associated with the claims folder.  

The Veteran submitted additional evidence at the hearing with a waiver of consideration by the agency of original jurisdiction (AOJ).  However, as the evidence is duplicative of evidence already of record, the waiver was not required and the evidence will be considered as part of the record.

The issue of entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal of the issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, the Veteran provided written notice that a withdrawal of this issue on appeal was requested.  The Veteran also stated his desire to withdraw the appeal of this issue at the time of his hearing in June 2012


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.204 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue

The Veteran was granted service connection for bilateral hearing loss in January 2008.  He was assigned a noncompensable disability rating.  The Veteran perfected an appeal of the disability rating.

The Veteran testified at a videoconference hearing in June 2012.  At that time he noted on the record that the wanted to withdraw his appeal of the disability rating for his service-connected bilateral hearing loss.  The Veteran also submitted written confirmation of his desire to withdraw his appeal for this issue in June 2012.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2012); see also Kalman v. Principi, 18 Vet. App. 522 (2004). 

In this case, the Veteran has satisfied the criteria for a proper withdrawal of the appeal for the issue regarding an initial compensable disability rating for his service-connected bilateral hearing loss.  The issue is considered withdrawn and not for appellate consideration.


ORDER

The issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is dismissed.


REMAND

The Veteran is also seeking entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for PTSD.  He was granted service connection for the disability based on a claim that was received at the RO on June 20, 2007.  

The Veteran served on active duty from June 1964 to July 1967 and from October 1967 to June 1973.  His military occupational specialty (MOS) was as a medical specialist during both periods of service.  The Veteran served two tours in Vietnam.  The first was from September 1965 to September 1966 and the second was from October 1968 to November 1969.

At the outset, the Board notes that the evidence of record establishes that the Veteran was convicted of a murder he committed during his second period of active duty.  The murder occurred in September 1970 and he was convicted of the crime in November 1971 and sentenced to life imprisonment with the possibility of parole in December 1971.  His conviction was affirmed by the United States Fifth Circuit Court of Appeals in June 1972.  The Veteran served his sentence until he was released in December 1981.  

A review of the claims folder reflects that the Veteran submitted a claim for what he initially described as a nervous condition in July 1979.  He was in a Federal penitentiary at the time.  In an accompanying statement the Veteran said that he served as a combat medic for 25 months in Vietnam.  He said he was in the field as a combat medic during his first tour and a supervisor and combat medic during his second tour.  The Veteran said he felt his assignment as a supervisor was much more strenuous as he had to assign men to combat units.  He related that when any of these men were killed he believed it was his fault.  He briefly described the incident where he murdered a woman he described as his girlfriend.  He related that he was now in a Federal penitentiary in Miami, Florida.  He said he was seeking service connection for a delayed stress reaction from his activities in Vietnam.  He also said he was trying to get statements from family members, his attorney and his family doctor in support of his claim.

The only DD 214 of record at that time listed the Veteran's years of service as from August 1969 to June 1973.  His only military award was listed as an Army Commendation Medal (ARCOM) with one oak leaf cluster.  

The RO obtained the Veteran's service treatment records (STRs) and records relating to his discharge from service.  The STRs were negative for evidence of a nervous condition of any sort.  The personnel records consisted of the Veteran's DA Form 20 for his second period of service from October 1967 to June 1973 as well as records associated with his administrative separation board.  The DA Form 20 showed that the Veteran received a Bronze Star Medal and ARCOM during his second period of service.  He was also shown to have served in Vietnam from October 1968 to November 1969.

The records associated with the administrative separation board included a transcript of a hearing held in April 1973.  The Veteran's Army counsel argued at the hearing that the Veteran should receive an Honorable Discharge.  His record with the Army showed that he had received evaluations of excellent.  He noted that the Veteran had received the Bronze Star Medal as well as the ARCOM in addition to a number of Vietnamese decorations.  

The findings and recommendations of the administrative separation board included that the Veteran's tenure in service, prior to and subsequent to his civil conviction, was without incident.  They also included recognition of his Bronze Star Medal and ARCOM.  The recommendation was for the Veteran to be given a General Discharge.  The findings and recommendations were approved in June 1973.  

The RO wrote to the Veteran and asked that he submit evidence of a diagnosis of a nervous condition and when he was first diagnosed as well as to submit medical records from the prison system in August 1979.  The Veteran did not respond to the letters.

The Veteran's representative submitted a letter in January 1980 that had been solicited from J. E. Ware, M.D.  Dr. Ware said that the Veteran was his driver and section sergeant at their unit that was attached to the 101st Airborne in Vietnam.  (This was during the October 1968 to November 1969 tour of duty).  Dr. Ware could not say whether the Veteran had a current disability.  He said if it had anything to do with either paranoia or depression, the Veteran was certainly capable of having a reactive depression based upon a realistic appraisal of how he had fared throughout his life.

The Veteran's claim for service connection for a nervous condition was denied by way of a rating decision dated in January 1980.  The rating decision noted the basis for the Veteran's discharge from service.  It was further noted that the STRs were negative for evidence of a nervous condition.  The letter from Dr. Ware was also considered.  The Veteran's failure to respond to the requests for evidence was noted.  Notice of the rating decision was provided to the Veteran, at the address used by him with his claim, in January 1980.  The notice letter was not returned as undeliverable and there was no appeal from the Veteran.

The Veteran submitted a claim for service connection for unrelated issues in December 2006.  He submitted a statement in support of that claim that was received on June 20, 2007.  At this time the Veteran said that he suffered from PTSD related to his combat medic service in Vietnam.  He noted that he served two tours in Vietnam.  He also related his combat service as basis for noise exposure in service in support of his hearing loss claim.

The Veteran was granted service connection for his bilateral hearing loss by way of a rating decision dated in January 2008.  Included in the reasons for the decision was a discussion that there was no evidence of the Veteran having received the Combat Medical Badge.  The decision relied on a favorable opinion from a VA examiner that related the current hearing loss to noise exposure in service for the grant of the benefit.

The Veteran disagreed with the noncompensable rating for his hearing loss disability in October 2008.  He also referenced that prior decisions had not addressed his PTSD.

The RO wrote to the Veteran in regard to his PTSD claim in December 2008.  The RO also sought the Veteran's personnel records at that time.  

The Veteran responded to the letter in December 2008.  He submitted a statement wherein he said that his military records with VA were incomplete.  He said they did not show that he had the Combat Medical Badge.  He also submitted several items of evidence to include a copy of the Special Orders that awarded him a Combat Medical Badge in September 1966.  The Veteran also submitted a copy of the DA Form 20 for his first period of service from June 1964 to July 1967.  This included service in Vietnam from September 1965 to September 1966.  The DA Form 20 also showed that the Veteran received the Combat Medical Badge.

The RO obtained copies of the Veteran's DA Form 20 for both periods of service in December 2008.  The records confirmed what the Veteran had submitted, to include his receipt of the Combat Medical Badge during his first period of service.  A Deferred Rating Decision of February 2009 noted that the claim had not been processed until a notice letter was sent in December 2008.  It was also noted, and conceded, that the record now contained evidence of combat service.  The Veteran was to be scheduled for a VA examination.

The Veteran was afforded a VA examination in March 2009.  He received a diagnosis of PTSD that was said to be related to his combat experiences in Vietnam.

The RO granted service connection for PTSD by way of a rating decision dated in March 2009.  The rating decision noted that service personnel records showed receipt of the Combat Medical Badge and that exposure to combat was conceded.  The rating decision did not address the prior claim from July 1979 but said the Veteran filed his claim for service connection for PTSD in June 2007.  The effective date for service connection was established as of the date of that claim, June 20, 2007.

The Veteran submitted his notice of disagreement (NOD) with the June 20, 2007, effective date in January 2010.  He submitted a copy of the rating decision of January 1980.  He asked that his effective date for service connection be made effective as of the date of his earlier claim.

The Veteran was issued a statement of the case (SOC) in June 2010.  The SOC noted that the Veteran had submitted a copy of the rating decision from January 1980.  It was further noted that notice of the rating action was provided to the Veteran and that the decision was now final.

The SOC said the Veteran filed a claim for service connection for PTSD on June 20, 2007.  It was noted that the Veteran's service personnel records showed that he received the Combat Medical Badge.  In short, the date of the claim for PTSD was said to be June 20, 2007, and an earlier effective date was denied.

The Board notes that the SOC is required to include the laws/regulations used in deciding the case.  Here the SOC did not include the provisions of 38 C.F.R. § 3.156 which relates to new and material evidence being submitted in a case.   Further, although the SOC conceded that the Veteran's personnel records contained evidence of his participation in combat, these were records obtained after the rating decision of January 1980.

In that regard 38 C.F.R. § 3.156(c) (1) (2012) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

The case must be remanded for the RO to make a determination in the first instance whether the claim denied in January 1980 was for the same issue as the claim from June 2007; particularly in light of the Veteran's statement that he was seeking service connection for delayed stress reaction at the time of the earlier claim.  

Further, in light of the findings by the RO that the later obtained service personnel records documented the Veteran's combat exposure and that this determination was at least part of the reason for the grant of service connection, the provisions of 38 C.F.R. § 3.156(c) must be addressed.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

Accordingly, the case is REMANDED for the following action:

1.  On remand, the RO must review the prior claim of July 1979 and make a determination as to whether the claim involved the same issue as the claim from June 2007.  The basis for the determination must be clearly set forth in any subsequent rating decision and/or supplemental statement of the case (SSOC) addressing the earlier effective date issue.

2.  The RO must also consider the provisions of 38 C.F.R. § 3.156(c) for application in this case.  The determination of how the provisions do or do not apply must be set forth in any subsequent rating decision and/or SSOC addressing the earlier effective date issue.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


